Citation Nr: 0639716	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-14 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether an October 2006 decision of the Board of Veterans' 
Appeals (Board), which found no clear and unmistakable error 
in a January 2004 Board decision which denied entitlement to 
basic eligibility for Department of Veterans Affairs (VA) 
death benefits, should be revised on the grounds of clear and 
unmistakable error (CUE).


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The service department has certified that the moving party's 
late husband had no recognized service in the U.S. Armed 
Forces.  The moving party has reported that her husband 
served with the United States Armed Forces from August 1941 
to January 1947.

This matter comes before the Board via a November 2006 claim 
by the moving party, which the Board has construed as a 
motion for revision of an October 2006 Board decision on the 
basis of CUE.  See 38 C.F.R. § 20.1400 (2006).


FINDINGS OF FACT

1.  In a decision of January 8, 2004, the Board denied the 
moving party's claim of entitlement to basic eligibility for 
VA death benefits.

2.  A motion for revision or reversal of the Board's January 
2004 decision, on the grounds of clear and unmistakable 
error, was denied by the Board in October 2006.

3.  In November 2006, the moving party filed a new motion, 
alleging that the October 2006 decision which found no CUE in 
the January 2004 Board decision was itself a product of CUE.


CONCLUSION OF LAW

There is no legal basis for the claim of CUE in the October 
2006 Board decision.  38 U.S.C.A. § 7111 (West 2002 & Supp. 
2006); 38 C.F.R. § 20/1409(c) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  In pertinent 
part, these new provisions address notification requirements 
in VA claims, and VA's duty to assist in the development of 
claims, such as by securing additional records, affording 
medical examinations to claimants, etc.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist under the VCAA do not 
apply to allegations of clear and unmistakable error (CUE) in 
prior decisions of the Board, because a CUE motion is not a 
claim or an appeal, but is a collateral attack upon a 
previous final decision.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 
104,109 (2003).

Based upon the precedential decision of the Court in Livesay, 
supra, the Board concludes that the moving party's CUE motion 
is not subject to the provisions of the VCAA.  The Board 
notes that the moving party has been afforded sufficient 
opportunity to present her contentions, see her November 2006 
motion, and there is no indication that she has any further 
argument to present.

II.  Applicable laws and regulations

The statutory law governing motions asserting CUE in prior 
decisions of the Board is codified at 38 U.S.C.A. § 7111 
(West 2002 & Supp. 2006).  The applicable regulation states 
that once there is a final decision on a motion relating to a 
prior Board decision on an issue, that prior Board decision 
on that issue is no longer subject to revision on the grounds 
of clear and unmistakable error.  Subsequent motions relating 
to that prior Board decision on that issue shall be dismissed 
with prejudice.  38 C.F.R. § 20.1409(c) (2006).

III.  Factual background and analysis

Prior to his death, the moving party's husband had filed a 
claim for compensation and pension, contending that he had 
served in the United States Armed Forces from August 1941 to 
January 1947.  Despite using various spellings of his name, 
the service department was unable to verify that he had 
qualifying service.  Thus, his claim was denied.  After his 
death, the moving party filed a claim for death benefits in 
March 2002, alleging that her husband had had the 
prerequisite service.  However, her claim was denied on the 
basis that her husband had lacked the necessary military 
service required for basic eligibility for benefits 
administered by VA.  In January 2004, the Board issued a 
decision denying the claim of the moving party (who was then 
the appellant) for death benefits, finding that her husband 
had no recognized service with the United States Armed 
Forces.  

In October 2004, the moving party argued that the January 
2004 Board decision was a product of CUE, asserting that her 
husband had had qualifying service.  In October 2006, the 
Board issued a decision which held that there was no CUE in 
the January 2004 denial of the moving party's claim.  
Specifically, it was found that the January 2004 Board 
decision was reasonably supported by the evidence then of 
record and was consistent with VA law and regulations then in 
effect.  

In November 2006, the moving party filed another motion, 
alleging that the October 2006 Board decision, which found no 
CUE in the January 2004 Board decision, itself contained CUE.  
She asserted that the decision was incorrect because it found 
no error in the January 2004 decision; specifically, it had 
found no error in the finding that the veteran had not had 
the type of military service needed to qualify for VA 
benefits.

However, after reviewing the moving party's motion, the Board 
finds that this second CUE claim is nothing more than another 
attempt to overturn the January 2004 Board decision on the 
basis of CUE.  She continues to argue that the January 2004 
decision was mistaken, since it found that her husband had 
not the requisite service to qualify for VA benefits.  She 
asserted that the Board had continued this error in the 
October 2006 decision which had not reversed the 2004 
decision due to such alleged error. 

A second CUE motion on the same issue is clearly prohibited 
by 38 C.F.R. § 20.1409(c) (2006), which states that once 
there is a final decision on a motion relating to a prior 
Board decision, the prior Board decision on that issue is no 
longer subject to revision or reversal on the grounds of CUE.  
Therefore, pursuant to 38 C.F.R. § 20.1409(c), the moving 
party's motion must be dismissed.


ORDER
The moving party's motion is dismissed, with prejudice.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


